Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 04/06/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 51 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by U.S. Patent Publication Number 2011/0213469 (Chin et al.)
Regarding claim 51, Chin discloses as shown in Figures 16B, 16C an intragastric device capable of deployment in a stomach of a person, said device comprising: a first structure (anchoring mechanisms 510, see paragraph [0107]) that is compressible to a pre-deployment shape having a first volume and expandable to a posit-deployment shape having a second volume that is porous, enclosed, and defined by a first plurality of curved surfaces (curved surfaces of plurality of struts 515) that is greater than the first volume. The first structure having an upper portion (upper half of anchoring mechanism 510) and a lower portion (lower half of anchoring mechanism 510) wherein the upper portion has a first surface area of openings capable of permitting material to enter from outside the second volume to inside the second volume and wherein the lower portion has a second surface area of openings; a second structure (anchoring mechanisms 520, see paragraph [0095]) having a pre-deployment shape that is compressible to a predeployment within said lumen of the catheter and a post-deployment shape that is expanded within the stomach of the person, wherein said pre-deployment shape has a third volume and a second length and wherein said post-deployment shape has a porous, enclosed fourth volume, defined by a second plurality of curved surfaces, said first wire mesh structure further comprising an upper portion (upper half of anchoring mechanism 520) and a lower portion (lower half of anchoring mechanism 520) .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 29-38, 43-48, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2011/0213469 (Chin et al.) in view U.S. Patent Publication Number 2005/0192614 (Binmoeller)
Regarding claim 29, 37, 38, 43, 46, Chin discloses as shown in Figures 16B, 16C an intragastric device capable of deployment in a stomach of a person, said device comprising: a first wire mesh structure (anchoring mechanisms 510, see paragraph [0107]) having a pre-deployment shape that is compressed within a lumen of a catheter and a post-deployment shape that is expanded within the 
Chin is silent as to the first and third lengths and volumes post-deployment shape the second volume that is equal or greater than 125 ml and that the first and second wire mesh structure are compressed within the lumen of a catheter.
Chin recognizes the post-deployment shape second volume is a result effective variable for the purpose of reducing the functional volume of the stomach. See paragraph [0110].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to modify the device disclosed by Chin et al. such that the post-deployment shape has a second volume that is greater than 125 ml as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Binmoeller, from the same field of endeavor teaches a similar device as shown in Figure 5 which with similar first and second structures (reduction elements 400, see paragraph [0040]) disclosed by Nihalani used for the same purpose of occupying space within the gastrointesntial tract, where the first and second structures have first and second pre-deployment shapes and volumes, first and second structures are compressed within the lumen of a catheter (delivery catheter, see abstract), recognized as a result effective variable for the purpose of being able to be inserted within an a delivery catheter and endoscope. See paragraph [0040]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to modify the device disclosed by Chin to compress the first and second wire structures with the catheter and endoscope disclosed by Binmoeller in order to more easily delivery the device through the lumens of the body.

 Regarding claims 30, 31 Chin discloses the length of the first flexible member, from the first point on the second surface area of openings to the second point on said openings is in the range of .01 mm and 300 mm, wherein a length of said second flexible member, from the third point on the second surface area of openings to the fourth point on said third surface area of openings, is in a range of 0.01 mm and 100 mm. see paragraph [103] discloses tethers 550 may be a few centimeters which necessarily includes 1 centimeter or 100 mm, which is within the claimed range.
Regarding claim 32, Chin discloses wherein the first flexible member and the second flexible member are separated by 180 degrees. See Figure 16B, 16C.
Regarding claim 33, Chin discloses  wherein said plurality of flexible members include a third flexible member (another one of tethering mechanisms 550 shown in Figure 16A, there are at least four tethers shown) attached, at one end, to a fifth point on said second surface area of openings and, at a second end, to a sixth point on said third surface area of openings, wherein said fifth point is different from the first point and the third point and wherein said sixth point is different from the second point and the fourth point. 
Regarding claim 34, Chin discloses wherein a length of said third flexible member, from the fifth point on the second surface area of openings to the sixth point on said third surface area of openings, is in a range of 0.01 mm and 300 mm. see paragraph [103] discloses tethers 550 may be a few centimeters which necessarily includes 1 centimeter or 100 mm, which is within the claimed range.
Regarding claim 35,  Chin discloses wherein said plurality of flexible members include a fourth flexible member (another one of tethering mechanisms 550 shown in Figure 16A, there are at least four tethers shown) attached, at one end, to a seventh point on said second surface area of openings and, at 
Regarding claim 36, Chin discloses wherein a length of said fourth flexible member, from seventh point on the second surface area of openings to the eighth point on said third surface area of openings, is in a range of 0.01 mm and 100 mm. see paragraph [103] discloses tethers 550 may be a few centimeters which necessarily includes 1 centimeter or 100 mm, which is within the claimed range.
Regarding claim 44, Chin discloses, wherein at least one of the first plurality of curved surfaces (left half of anchoring mechanism 510) is defined by an arc and wherein and a central angle in a range of 5 to 175 degrees (left half of anchoring mechanism 510 is angle of 90 degrees which is within 5-175 degrees). 
Chin fails to disclose said arc is determined by a radius in a range of 0.2 cm to 20 cm
Chin recognizes the arc radius is a result effective variable for the purpose of reducing the functional volume of the stomach. See paragraph [0110].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to modify the device disclosed by Chin et al. such that the arc is determined by a radius in a range of 0.2 cm to 20 cm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 45, Chin discloses, wherein at least one of the second plurality of curved surfaces (left half of anchoring mechanism 520) is defined by an arc and wherein and a central angle in a range of 5 to 175 degrees (left half of anchoring mechanism 520is angle of 90 degrees which is within 5-175 degrees). 
Chin fails to disclose said arc is determined by a radius in a range of 0.1 cm to 15 cm
Chin recognizes the arc radius is a result effective variable for the purpose of reducing the functional volume of the stomach. See paragraph [0110].
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 46, Chin discloses wherein said connection is formed between a portion of a plurality of free ends of the first wire mesh structure defining said second surface area of openings and a portion of a plurality of free ends of the second wire mesh structure defining said third surface area of openings. See Figure 16B.

Regarding claims 47, 48 Chin discloses wherein the second wire mesh structure has at least one of a spherical and elliptical shape. See paragraph [0096].
Regarding claim 51, Chin discloses as shown in Figures 16B, 16C an intragastric device capable of deployment in a stomach of a person, said device comprising: a first structure (anchoring mechanisms 510, see paragraph [0107]) that is compressible to a pre-deployment shape having a first volume and expandable to a posit-deployment shape having a second volume that is porous, enclosed, and defined by a first plurality of curved surfaces (curved surfaces of plurality of struts 515) that is greater than the first volume. The first structure having an upper portion (upper half of anchoring mechanism 510) and a lower portion (lower half of anchoring mechanism 510) wherein the upper portion has a first surface area of openings capable of permitting material to enter from outside the second volume to inside the second volume and wherein the lower portion has a second surface area of openings; a second structure (anchoring mechanisms 520, see paragraph [0095]) having a pre-deployment shape that is compressible to a predeployment within said lumen of the catheter and a post-deployment shape that is expanded within the stomach of the person, wherein said pre-deployment shape has a third volume and a second length and wherein said post-deployment shape has a porous, enclosed fourth volume, defined by a second plurality of curved surfaces, said first wire mesh structure further comprising an upper portion (upper half of anchoring mechanism 520) and a lower portion (lower half of anchoring mechanism 520) .


Claims 42, 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2011/0213469 (Chin et al.) in view of U.S. Patent Publication Number 2005/0192614 (Binmoeller) as applied to claim 29 above, and further in view of U.S. Patent Publication Number 2015/0196419 (Roselauf et al.)
Regarding clam 42, Chin teaches the limitations of claim 42; see rejection of claim 33; aside from the flexible member being a suture.
Roselauf, from the same field of endeavor teaches a similar intragastric device as shown in Figures 6A-6D where the device includes a similar  flexible member  (suture or connection wire 35, see paragraph [0041])  use for the same purpose of connecting first and second wire structures, where the flexible member is in the form of a suture. See paragraph [0041].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the device disclosed by Roselauf by substituting the material of the third flexible member disclosed by Chin for the material of the flexible member disclosed by Roselauf because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Regarding clam 50, Chin teaches the limitations of claim 50; see rejection of claim 29; aside from the flexible members being a suture.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the device disclosed by Roselauf by substituting the material of the first and second flexible members disclosed by Chin for the material of the flexible members disclosed by Roselauf because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2011/0213469 (Chin et al.) in view of U.S. Patent Publication Number 2015/0196419 (Roselauf et al.)
Regarding claim 52, Chin discloses as shown in Figures 16B, 16C an intragastric device capable of deployment in a stomach of a person, said device comprising: a first wire mesh structure (anchoring mechanisms 510, see paragraph [0107]) that is compressible to a pre-deployment shape having a first volume and expandable to a posit-deployment shape having a second volume that is porous, enclosed, and defined by a first plurality of curved surfaces (curved surfaces of plurality of struts 515) that is greater than the first volume. The first structure having an upper portion (upper half of anchoring mechanism 510) and a lower portion (lower half of anchoring mechanism 510) wherein the upper portion has a first surface area of openings capable of permitting material to enter from outside the second volume to inside the second volume and wherein the lower portion has a second surface area of openings; a second wire mesh structure (anchoring mechanisms 520, see paragraph [0095]) having a pre-deployment shape that is compressible to a predeployment within said lumen of the catheter and a post-deployment shape that is expanded within the stomach of the person, wherein said pre-deployment shape has a third volume and a second length and wherein said post-deployment shape has a porous, enclosed fourth volume, defined by a second plurality of curved surfaces, said first wire mesh structure further comprising an upper portion (upper half of anchoring mechanism 520) and a lower portion (lower half of anchoring mechanism 520) 
Chin fails to teach the flexible members being a suture.
Roselauf, from the same field of endeavor teaches a similar intragastric device as shown in Figures 6A-6D where the device includes a similar first and second flexible members  (suture or connection wires 35, see paragraph [0041])  use for the same purpose of connecting first and second wire structures, where the flexible member is in the form of a suture. See paragraph [0041].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the device disclosed by Roselauf by substituting the material of the first and second flexible members disclosed by Chin for the material of the flexible members disclosed by Roselauf because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is (571)270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 am – 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771